Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Regarding the indicated allowability of Claim 5. Claim 5 previously contained 112, 2nd paragraph issues and as such was examined as best understood to comprise the term “and”. It is noted that Applicant’s amendments changed the term to “or”. Applicant’s change of scope of the claim limitation thereby necessitated the rejection below. 
	
	The previous made 112 rejections are withdrawn in view of the amendments. 

	Applicant’s amendment’s necessitated the need for a new grounds of rejection. It is noted that although the same prior art is used in some instances, said art is applied in a new manner to facilitate Applicant’s amendments. See new 102 and 103 rejections below. 

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 6
	The claim limitation “is intended to feed” is confusing and unclear. The claim will be examined as best understood as “feeds”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. US 2017/0133858.

Pan teaches:
1, 11, 18. A power supply system for a water-bound facility, comprising: 
a first DC voltage bus for a first DC voltage (5kV DC bus, FIG1) and a second DC voltage bus for a second DC voltage (1kV DC bus), 
a discrete first power source (102) comprising at least two feeding electrical connections to the DC voltage buses (see connections via 118 path and via 120 path), 
wherein at least one of the DC voltage buses comprises sections (said “sections” read on by said section comprising 124 and/or said section comprising 138), 
wherein the first DC voltage bus is at, or provides, a first DC voltage level and the second DC voltage bus is at, or provides, a second DC voltage level, wherein the first DC voltage level is higher than the second DC voltage level (see FIG1), 
wherein the first DC voltage bus is connected to the second DC voltage bus via a switchable connection (ie switchable bi-direction, see Spec. para. 17)  connection comprising  one of a DC/DC converter or comprising an inverter - transformer - rectifier, and (see 122, FIG1 and para. 17)
wherein power is transferable from the first DV voltage to the second DC voltage bus and is transferable from the second DC voltage bus to the first DC voltage bus via the switchable connection (see “bidirectional” spec. para. 17); and
wherein the water-bound facility further comprises a first zone (read on by bus 106 and upward, FIG 1) and a second zone (110 downward, FIG 1) wherein at least one of the first DC voltage bus and the second DC voltage bus extends via at least one of the first zone and the second zone (noting 1st bus 106 is in the first zone), wherein the first power source (102) is adapted to feed sections of at least one of the first DC voltage bus and the second voltage bus (noting 102 is “adapted to feed” both zones 1 and zone 2, albeit zone 2 via zone 1, see FIG1).

2. The power supply system as claimed in claim 1, wherein a first feeding electrical connection of the at least two feeding electrical connections feeds a first section and a second feeding electrical connection of the at least two feeding electrical connections feeds a second section of the same DC voltage bus or wherein the second feeding electrical connection of the at least two feeding electrical connections feeds a section of the other DC voltage bus (see FIG1 noting feeding of said main bus sections respectively of 5kV bus and 1kV bus, as opposed to said “load” sections of 124 and 138, respectively).  

3. wherein one of the at least two feeding electrical connections feeds the first DC voltage bus (see connection of 118, FIG1) and the second DC voltage bus (110) is switchably connected to the first DC voltage bus (via switchable bi-directional 122, FIG1). 

6. a second power source (136, FIG1), wherein the first power source (102) in the first zone feeds at least one DC voltage bus of the DC voltage buses (feeds bus 106 via 114) and wherein the second power source (136) in the second zone is intended to feed at least one DC voltage bus of the Dc voltage buses (110). 
7. The power supply system as claimed in claim 1, wherein one section of the first DC bus comprises both a feeding electrical connection to the first power source ( section with connection to 114) and a further feeding electrical connection to a second power source (section with connection to 122 that connects with second power source 136 via 11). 

8. The power supply system as claimed in claim 1, wherein one section (ie 1kV bus) of the second DC voltage bus comprises both a feeding electrical connection to the first power source (via 120, FIG1) and a further feeding electrical connection to a second power source (source 136).  

10. wherein the first DC voltage bus is adapted to feed the second DC voltage bus under the control of the switchable connection (see FIG1 and spec. para. 17). 

12. A method for operating a power supply system for a water- bound facility, the method comprising: supplying power via a power supply system as claimed in claim 1 (see FIG1).  

13. The power supply system of claim 6, wherein at least part of the power supply system is subdivided in a zone-dependent fashion (eg. said zone connected via 134, FIG1)

14. The power supply system as claimed in claim 7, wherein sections of the first DC voltage bus subdivide said first DC voltage bus (see 124 “section” of said bus reading on said “subdivision”, FIG1) .  

15. The power supply system as claimed in claim 8, wherein sections of the second DC voltage bus subdivide said second DC voltage bus (see 128 and/or 138 “section” reading on said “subdivision”, FIG1).  

16. The power supply system as claimed in claim 1, wherein a first feeding electrical connection of the at least two feeding electrical connections comprises a direct electrical connection to the first DC voltage bus for which there is no further DC bus interposed, and wherein a second feeding electrical connection of the at least two feeding electrical connections comprises a direct electrical connection to the second DC voltage bus for which there is no further DC bus interposed (see FIG1).  

17. The power supply system as claimed in claim 1, wherein a first feeding electrical connection of the at least two feeding electrical connections comprises a first circuit (114 and/or 118) configured to directly electrically connect the first power source to the first DC voltage bus, and wherein a second feeding electrical connection of the at least two feeding electrical connections comprises a second circuit (116, and/or 120)that is discrete from the first circuit and that is configured to directly electrically connect the first power source to the second DC voltage bus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US 2017/0133858 in view of Kjaer et al. US 2009/0224607.

Pan fails to teach:
	4. The power supply system as claimed in claim 1, further comprising: 
a third and a fourth feeding electrical connection of the first power source, wherein the first, second, third, and fourth feeding electrical connections constitute four feeding electrical connections, wherein two of the four feeding electrical connections feed the first DC voltage bus in different sections of the first DC voltage bus and wherein two other of the four feeding electrical connections feed the second DC voltage bus in different sections of the second DC voltage bus.
Kjaer teaches the use of redundant feeding electrical connections between a source and load (See FIG6).
It would have been obvious to incorporate said redundant lines for each of said first (of line 118) and second (of line 120) electrical connections of Pan, thereby providing said third and fourth feeding electrical connections. The motivation would have been to provide a redundant system capable of operating during a single line failure (See Kjaer spec. para. [0035]). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836